*872ORDER
ALMA WILSON, Chief Justice.
Respondent has filed an affidavit seeking to resign from the Oklahoma Bar Association. His affidavit is in compliance with Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S.1991, Ch. 1, App. 1-A. The Oklahoma Bar Association has filed an Application for Order Approving Resignation, urging that this Court accept the resignation of respondent.
We find that on May 24, 1995, Michael Gassaway tendered his resignation in the form of an affidavit. In the affidavit he states that he desires to resign from the Oklahoma Bar Association, that his resignation is tendered freely and voluntarily, and that he is aware of the consequences of his resignation. He states also he is aware that two grievances have been filed against him. The first is a four-count complaint, SCBD # 8955, alleging violations of Rule 5.2 of the Rules Governing Disciplinary Proceedings and Rules 1.3, 1.5 and 8.4 of the Oklahoma Rules of Professional Conduct, 5 O.S.1991, Ch. 1, App. 3-A. The second involves his conviction, after a federal jury trial, of the felony Making a False Statement on a Tax Return in Case No. DC 95-142.
Respondent’s affidavit further states that he is aware that the Bar Association has the burden of proof regarding the allegations, but that he waives any right to contest the allegations. He is aware that his resignation is subject to approval by this Court, and that before he may be reinstated after the lapse of five years, he must show full compliance with Rule 11, Rules Governing Disciplinary Proceedings. He further agrees to reimburse the Client Security Fund if required and to pay for costs totalling $265.44 in the present proceeding.
The Oklahoma Bar Association agrees that respondent’s resignation should be accepted. The Bar states that the roster address of respondent is: Michael Gassaway, One North Hudson, Penthouse Suite, Oklahoma City, Oklahoma, 73102.
IT IS THEREFORE ORDERED THAT complainant’s application and respondent’s resignation be approved, conditioned upon the respondent’s payment of costs in the amount of $265.44.
IT IS FURTHER ORDERED THAT respondent’s name be stricken from the Roll of Attorneys. Because resignation pending disciplinary proceedings is tantamount to disbarment, Okla. Bar Association v. Erbar, 895 P.2d 291 (Okla.1995), Gassaway may not apply for reinstatement of his license to practice law and of membership to the Bar before the lapse of five years from the date of this order.
IT IS FURTHER ORDERED THAT respondent comply with Rule 9.1, Rules Governing Disciplinary Proceedings.
KAUGER, V.C.J., and HODGES, LAVENDER, SIMMS, HARGRAVE, SUMMERS and WATT, JJ., concur.